Title: To Thomas Jefferson from John Jay AcModery, 9 January 1804
From: AcModery, John Jay
To: Jefferson, Thomas


               
                  Sir, 
                  Newtown Tioga County State of New York January 9th: 1804
               
               an unfurtuanate Man addresses You with these Lines though Scarsly worthy of Your Notice on account of its Iregular stile & Compossure—But would most Humbly begg pardon for the Intrussion & wish You to exuse me for attempting to trouble You with so lenghty a Scrawlling & so poorly Connected & spelled
               Sir I embarked in the Earliest Day of the American Revolution went with the faithful Genl. Montgomery the whole of his Campaign & in the Reductions of all the British post to Quebeck and at his unhapy fall in that Diresom Situation was made a Prisoner. But being a Youth not of age a Volunteer & a Son of an Eminent Tory familly in New York I soon got Liberty to Return to that City I had not ben hom more than 3 weeks when I went again into Canada as farr as three Rivers & there was defeated & then like to ben Starved & was wounded with a piece of Bomb Shell I Remained in the Servis through the whole Retread to Ticonderoga til the next Sumer in the Month of August my money being prety much expended I then Joined the artillery with the promis of the Commanding officer of giting a Commission ere long I Continued in the War till the whole army was Regullarly Discharged I was one who allways was active in every Dangerous Expedition I had the side of Seeing Burgoine & his whole Army Surender & the Honour to Command the first field piece to Recieve them which Glories Day & the unexpressable Emotions of joy my Soul underwent on that occation is out of my power to describe—Genl. John Patterson one of the Members in Congress & first Judge of this County Can give you the Details of my Conduct in the army prety Genral as wee whire most allways Staitioned togather & now are Naighbours I was takin Prisoner five times & three times wounded ones as before mentioned ones by a Musquet ball & ones by a Bayonet which had like to prove fatal to Me—I Servd. as Spy on many difficult occassions but forever discharged My trust with punctuallity and w Zeal to my country it is with Regret & Reflections only that I Could depicture those Awfull Sceens I underwent on those occations no one could more clearrer demanstrate those feets then the Dececad Chieffs who had the Instruction of the different Missions Genl. Henry Knox & that detestable creature A. Hammilton where known to many of my Secreet Expeditions But God forbid that I should ask either of them for any favour & the Rached T. Pickering is known to a great part of it I never thought it my duty to ask my Country fo a penssion when I was Able to get my own living though great Numbers who where but Lightly wounded got a penssion during life &ce. I am Yet Able thaks be to God—But believe me hardships which I underwent through the course of the War is beginning to bear hard down on me—I was allways Sience the Revolution in Confussion til of late & am Some Yet I never could think like my father nor many of my aquaintences & am Something Chollaric in my temper on Some occations I was an Antifederalist I was a Clintonean & greatly oposd. to John Adams whereever an oppertunity would present itself I allways held that party in View as the Enemies of myself posterity & Country which often brought me into Diffuculties which terminated greatly in the loss of My property My Enemies being Numerous a few Years ago & Seeking every advantage of me So that they often put me to my shifts in Drinking a toast one day in a Harvest field directly after the fedral Juntos, had Stript me of allmost every thing by there Intreagues they thus contrivd to give me my fatal Strocke in point of property they got me entangled in the Law & there they commanded the Barr the Bench & Jurors—which makes me groan for my familly which are a wife & 3 Boyes the oldest 9 Years the 7th: Septr. last the Youngest 4 this 11th. Jany. whoes Name I Called George Washington—
               Sir, the great Director of the Universe has favoured You with more then an ordinary Share of Wisdom & good furtune to Relieve & serve Your Country & espeically those that You find worthy & deserving I would Intreat Your Clemencie that Youl. be Pleasd. to Inform Yourself of Genl. Patterson & John P: Van Ness who is an old Naighbour of myn or of Governor Clinton in Respect to my Moral & Political Character & if You Should find me worthy to favour me with a Small Calling in Some of the New Aquired Teritory of Louisiana or on the late Indian purchase &ce. if only to a Reasonable tract of good fiesable Land in Some Convenient Place at or near Some of the Navagable waters in either purchase for a Reasonable Consideration I am not able to pay any great Sum after Mooving my familly that great Distance from this place—under my present circumstances I Shall with dew Submission wait the Presidents favourable Ansewr &ce 
               I Remain Sir Your Most Obidt. And Respectful Servant
               
                  John Jay Ac. Modery
               
             